Holden, J.
delivered the opinion of the court.
This ease comes within the rules of law announced in Fidelity Mutual Life Insurance Co. v. Elmore, 111 Miss. 137, 71 So 305; Yazoo, etc., R. Co. v. Grant, 86 Miss. 565, 38 So. 502, 109 Am. St. Rep. 723, 4 Ann. Cas. 556; Liverpool, etc., Ins. Co. v. Farnsworth Lumber Co., 72 Miss. 555, 17 So. 445; Massachusetts Mut. Life Ins. Co. v. Crenshaw, 186 Ala. 460, 65 So. 65; Mitchell v. Ætna Insurance Co., 111 Miss. 253, 71 So. 382.
The question of fraud on the part of the insured was properly submitted to the jury under the conflicting evidence, and we find no reversible error in the record.

Affirmed.